Exhibit 10.1

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

IN RE BIOPURE CORPORATION           )      Master Docket No. 1:04-cv-10177-NG
DERIVATIVE LITIGATION   )      (Consolidated Derivative Action)   )        )
     Assigned to: Judge J. Nancy Gertner   )     

 

  )      Magistrate Judge Alexander

NOTICE OF PROPOSED SETTLEMENT OF DERIVATIVE ACTION, SETTLEMENT

HEARING, AND RIGHT TO APPEAR

 

TO: ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF SHARES OF COMMON STOCK OF
BIOPURE CORPORATION AS OF MAY 27, 2009.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. THE RIGHTS OF BIOPURE
CORPORATION AND ANY SHAREHOLDER SEEKING TO ACT DERIVATIVELY ON ITS BEHALF WILL
BE AFFECTED BY THE LEGAL PROCEEDINGS IN THIS LITIGATION. IF THE COURT APPROVES
THE PROPOSED SETTLEMENT, YOU WILL BE FOREVER BARRED FROM CONTESTING THE
FAIRNESS, REASONABLENESS AND ADEQUACY OF THE PROPOSED SETTLEMENT AND FROM
PURSUING SETTLED AND RELEASED CLAIMS.

IF YOU HOLD COMMON STOCK FOR THE BENEFIT OF ANOTHER, PLEASE PROMPTLY TRANSMIT
THIS DOCUMENT TO SUCH BENEFICIAL OWNER.

The purpose of this notice is to advise you that, pending in the United States
District Court for the District of Massachusetts (the “Court”) is a proposed
settlement (the “Settlement”) of this shareholders’ derivative action as
provided for in a Stipulation and Agreement of Compromise, Settlement and
Release (the “Stipulation”) dated May 22, 2009. As more fully described below,
the Settlement, as submitted to the Court for final approval, results in
benefits to Biopure Corporation (“Biopure” or the “Company”) and its
shareholders and will also involve payment of counsel fees and expenses. The
benefits are described below. The Settlement will not result in any payments to
individual shareholders. This Notice describes the rights you may have in the
derivative action and pursuant to the Stipulation and what steps you may take,
but are not required to take, in relation to the Settlement.



--------------------------------------------------------------------------------

The Court has scheduled a hearing (the “Settlement Hearing”) at 2:30 p.m. on the
24th day of July, 2009, in the United States District Court for the District of
Massachusetts, 1 Courthouse Way, Boston, Massachusetts 02210 to: (a) determine
whether the Court should approve the Settlement as fair, reasonable, adequate
and in the best interests of shareholders; (b) determine whether an Order and
Final Judgment should be entered pursuant to the Stipulation; (c) consider the
request by Plaintiffs’ counsel for an award of attorneys’ fees and expenses for
Plaintiffs’ counsel; and (d) rule on such other matters as the Court may deem
appropriate.

Any shareholder who objects to approval of the Settlement and/or to the
application for attorneys’ fees and expenses must serve a written objection on
counsel for the parties, identified on pages 6-7 of this Notice, and must
additionally file his or her objection with the Court. All written objections
must be filed and served in the manner described on pages 6-7 of this Notice, no
later than July 10, 2009.

This Notice contains summary information about the Settlement. The full terms
and conditions of the Settlement are contained in the Stipulation. The
Stipulation and additional information about this lawsuit are available from
plaintiffs’ counsel:

Douglas S. Johnston, Jr., Esq.

Barrett, Johnston & Parsley

217 Second Avenue, North

Nashville, TN 37201

THE FOLLOWING RECITATION DOES NOT CONSTITUTE FINDINGS OF THE COURT. IT IS BASED
ON STATEMENTS OF THE PARTIES AND SHOULD NOT BE UNDERSTOOD AS AN EXPRESSION OF
ANY OPINION OF THE COURT AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES
RAISED BY ANY OF THE PARTIES.

1. What is this lawsuit about?

On January 26, 2004, Plaintiffs John and Laurie Parrott filed a derivative
action complaint in the Court against certain present and former officers and
directors of the Company,

 

-2-



--------------------------------------------------------------------------------

with the Company named as a nominal defendant. On January 29, 2004, Plaintiff
Rich Reinisch filed a similar derivative action on behalf of Biopure alleging
the same causes of action. On May 14, 2004, the Court entered an order
consolidating the cases (the “Derivative Action”) and a Verified Consolidated
Amended Shareholder Derivative Complaint was filed on July 14, 2004, followed by
a Verified Consolidated Second Amended Shareholder Derivative Complaint on
March 30, 2006. The complaints assert claims derivatively on behalf of the
Company against certain persons affiliated with the Company for alleged breach
of fiduciary duties, abuse of control, gross mismanagement, waste of corporate
assets, unjust enrichment, insider selling and misappropriation of information.
The complaints allege that the individual directors and officers breached
fiduciary duties in connection with disclosures concerning regulatory and
clinical events. More specifically, Plaintiffs allege that the Defendants caused
Biopure to issue misleading statements and conceal material facts from investors
and the public concerning Hemopure®, one of the Company’s primary products.
After the Court denied the Company’s motions to dismiss the complaints, the
Company appointed two disinterested directors as a special litigation committee
to determine whether the Company should pursue this action. The special
litigation committee conducted its investigation and determined the Company
should not pursue the action. The special litigation committee accordingly filed
a motion to dismiss the action. After full briefing by the Parties, the Court
heard oral argument on the SLC’s motion to dismiss on March 9, 2009 and took the
matter under advisement. That motion is pending; it has not been ruled on by the
Court.

2. What does the settlement provide?

During part of the period this Derivative Action has been pending, the Company
and certain former and present directors or officers were sued by the United
States Securities and Exchange Commission (the “SEC). In September of 2006,
Biopure announced a settlement with

 

-3-



--------------------------------------------------------------------------------

the SEC, a significant part of which required Biopure to engage an independent
consultant to, among other things, review and recommend corporate governance
changes for the company relating to disclosure procedures. On December 21, 2006,
counsel for the Plaintiffs sent a letter to the independent consultant along
with a copy of a demand letter that Plaintiffs had sent to Defendants in May of
2006. Subsequently, Biopure took certain actions related to corporate governance
changes and/or disclosure procedures, which are listed on Exhibit A, attached to
the Stipulation. Those corporate governance changes were instituted after the
commencement of the Derivative Action. Biopure (through its agents or counsel)
and the independent consultant had been sent the demands by Plaintiffs referred
to above prior to the independent consultant’s recommendations and the actions
taken by Biopure. The Parties acknowledge that some of those corporate
governance changes implemented by Biopure were substantially similar to those
demanded by Plaintiffs and that other corporate governance changes have been
implemented by Biopure since the institution of the Derivative Action, which are
also substantially similar to certain changes demanded by Plaintiffs. The
Plaintiffs’ demands for corporate governance changes, which were provided to the
independent consultant, were part of the process resulting in the corporate
governance changes implemented by the Company. The Plaintiffs believe that the
causes of action asserted in their complaints have merit, but also believe that
the Settlement provides substantial immediate benefits for the Company and its
shareholders. Plaintiffs and their counsel believe that the terms and conditions
of the Settlement are fair, reasonable, adequate, and proper, and that it is in
the best interests of the Company and its shareholders to settle the Derivative
Action pursuant to the Stipulation. In reaching the Settlement, Plaintiffs have
avoided the cost, time, and uncertainty of continued litigation. As with any
lawsuit, the Plaintiffs, the Company, and shareholders would face an uncertain
outcome if litigation

 

-4-



--------------------------------------------------------------------------------

continued. Continued litigation of the Derivative Action could result in an
outcome more or less beneficial to the Plaintiffs, the Company, and shareholders
than under the terms of the Stipulation. Based on all of these factors,
Plaintiffs and their counsel believe the Settlement is in the best interests of
the Company and its shareholders. Defendants have vigorously denied, and
continue to deny any wrongdoing or liability with respect to all claims, events,
and transactions complained of in the Derivative Action. The Defendants have
agreed to the Settlement to avoid the further expense, inconvenience, and
distraction of burdensome and protracted litigation, as well as to put to rest
all controversies which were asserted or which could be asserted in connection
with, or which arise out of, any of the matters or transactions set forth or
referred to in the complaints in this action. There has been no adverse
determination by any court against any of the Defendants on the merits of the
claims that Plaintiffs have asserted.

3. What happens next?

If the Court determines that the Settlement, as provided for in the Stipulation,
is fair, reasonable, adequate and in the best interests of the Company, the
parties will ask the Court to enter an “Order and Final Judgment”, which will,
among other things: (1) approve the Settlement and adjudge its terms to be fair,
reasonable, adequate and in the best interests of the Company, pursuant to
Delaware law and Court rules; (2) authorize and direct the performance of the
Settlement in accordance with its terms and conditions; (3) determine that the
requirements of Court Rules and due process have been satisfied in connection
with this Notice; (4) dismiss the Derivative Action with prejudice in accordance
with the terms of the Stipulation, and grant the releases described in the
Stipulation; and (5) award attorneys’ fees and expenses to Plaintiffs’ counsel.

4. How will the lawyers be paid?

The Plaintiffs in this action have been represented by several law firms. You
will not be charged directly by these lawyers. If you want to be represented by
your own lawyer, you may hire one at your own expense.

 

-5-



--------------------------------------------------------------------------------

At the Settlement Hearing, Plaintiffs’ counsel will request the Court for an
award of attorneys’ fees and reimbursement of expenses, not to exceed $600,000.
The Company has agreed to cause its insurers to pay the fees and expenses so
awarded not to exceed $600,000.

5. How do I tell the Court that I don’t like the settlement?

If you are a Shareholder of the Company, you can tell the Court that you do not
agree with the Settlement, the Order and Final Judgment, or the attorneys’ fees
and expenses that Plaintiffs’ counsel intends to seek. To object, you or your
counsel must send a letter or other written filing saying that you object to the
Settlement in IN RE BIOPURE CORPORATION DERIVATIVE LITIGATION, Civil Action
No. 04-10177-NG. Be sure to (a) include your name, address, telephone number,
and signature; (b) state your intention to appear at the Final Settlement
Hearing; (c) provide proof that you are a Shareholder; (d) include a full
explanation of all reasons you object to the Settlement and the reasons you
desire to appear and be heard; and (e) describe any documents or writings you
desire the Court to consider. YOUR WRITTEN OBJECTION MUST BE SERVED ON THE
FOLLOWING COUNSEL AND MUST BE RECEIVED NO LATER THAN JULY 10, 2009:

 

Douglas S. Johnston, Jr.

Barrett, Johnston & Parsley

217 Second Avenue, North

Nashville, TN 37201

 

Robert A. Buhlman

Bingham McCutchen LLP

One Federal Street

Boston, MA 02110

 

Bruce E. Falby

DLA Piper LLP (US)

33 Arch Street

Boston, MA 02110

Plaintiffs’ Counsel

  Defendants’ Counsel  

Special Litigation

Committees’ Counsel

 

-6-



--------------------------------------------------------------------------------

You must also file your objection with the United States District Court for the
District of Massachusetts. The address is: 1 Courthouse Way, Boston,
Massachusetts 02210. YOUR OBJECTION MUST BE RECEIVED NO LATER THAN JULY, 10
2009.

6. What will happen at the Settlement Hearing?

The Court has scheduled a Settlement Hearing at 2:30p.m. on the 24th day of
July, 2009, in the United States District Court for the District of
Massachusetts, 1 Courthouse Way, Boston, Massachusetts 02210 to: (a) determine
whether the Court should approve the Settlement as fair, reasonable, adequate
and in the best interests of shareholders; (b) determine whether the Court
should enter an Order and Final Judgment pursuant to the Stipulation;
(c) consider Plaintiffs’ request for an award of attorneys’ fees and expenses
for Plaintiffs’ counsel; and (d) rule on such other matters as the Court may
deem appropriate.

You are welcome to come to the Settlement Hearing at your own expense. If you
send an objection, you are not required to come to Court to talk about it. As
long as you serve your written objection on time, it will be before the Court
when the Court considers whether to approve the Settlement. You also may pay
your own lawyer to attend the Settlement Hearing, but such attendance is not
necessary. You are also not required to attend the Settlement Hearing if you
agree with or approve of the terms of the Settlement.

If you plan to attend the Settlement Hearing, please contact counsel for the
Plaintiffs to confirm the time and date of the hearing. The Settlement Hearing
is presently scheduled for July 24, 2009. The Court, however, may change the
time and date of the hearing.

7. Notice to persons or entities holding ownership on behalf of others.

Brokerage firms, banks and/or other persons or entities who hold shares of the
common stock of the Company for the benefit of others are directed promptly to
send this Notice to all of their respective beneficial owners. If additional
copies of the Notice are needed for forwarding to such beneficial owners, any
requests for such copies may be made to Plaintiffs’ counsel:

 

 

Douglas S. Johnston, Jr.

Barrett, Johnston & Parsley

217 Second Avenue, North

Nashville, TN 37201

 

 

-7-



--------------------------------------------------------------------------------

8. Scope of this notice

This Notice is not all-inclusive. The references in this Notice to the pleadings
in the Derivative Action, the Stipulation and other papers and proceedings are
only summaries and do not purport to be comprehensive. For the full details of
the Derivative Action and the terms and conditions of the Settlement, including
a complete copy of the Stipulation, shareholders are referred to the Court files
in the Derivative Action. You or your attorney may examine the Court files
during regular business hours of each business day at the office of the Clerk,
United States District Court, District of Massachusetts, 1 Courthouse Way,
Boston, Massachusetts 02210.

PLEASE DO NOT CALL THE COURT.

 

Dated: June 2, 2009

                              /s/     BIOPURE CORPORATION

 

-8-